Citation Nr: 1019701	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-30 174	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for calcified 
pleural plaques. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision in which the RO, inter 
alia, granted service connection and assigned initial 0 
percent (noncompensable) ratings for calcified pleural 
plaques and for bilateral hearing loss.  In May 2008, the 
Veteran filed a notice of disagreement (NOD) which was 
construed to encompass both ratings, and the RO issued a 
statement of the case (SOC) addressing both ratings in 
September 2008.  However, in his substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) filed later in 
September 2008, the Veteran indicated he was only appealing 
the rating for calcified pleural plaques; hence, that is the 
only matter on appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1950 to July 1954. 

2.  On May 4, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).   An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it must be 
dismissed.


ORDER

The appeal as to the claim for an initial, compensable rating 
for calcified pleural plaques is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


